DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Currently, claims 1, 3-15, 21-23, and newly added claim 24 are pending in the instant application.  Claims 1, 3, 5-8, 10, 14-15, 21-22 and 24 are currently under examination. Claim 10 is examined with regard to CA125 II.  Claims 4, 9, 11-13, and 23 are withdrawn from consideration as being drawn to non elected combinations of genes, as the claims under consideration are not in condition for allowance.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 101

Claims 1, 3, 5-8, 10, 14-15, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. The claim(s) recite(s) the natural law/correlation between presence or amount of mRNA isoforms of MYLPF & LSR and correlation with ovarian cancer as well as the abstract mental concept of drawing a conclusion.  This judicial exception is not integrated into a practical application because the step(s) of determining the presence or measuring the amount of mRNA isoforms of MYLPF and LSR are mere data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”).
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites a method of detecting two mRNA isoforms correlated with the presence of ovarian cancer where the presence or amount of the isoforms is indicative of ovarian cancer which is a natural correlation/law between expression levels of the isoforms and ovarian cancer.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The determining limitation in step c broadly encompass mental activity, such as drawing a conclusion.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of obtaining a sample and measuring the amount of the isoforms does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  Although the claims recite primers, these primers do not appear to be required for the claimed method as the claim recites “obtainable”.  In other words, this is not an active process step but further refers to the amplified nucleic acid.  While it may be obtainable by use of the primers recited, it may also be obtainable by other means.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the step of obtaining a sample is insignificant presolution activity and the measuring step is generally recited and does not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are required.  Although the claims recite primers, these primers do not appear to be required for the claimed method as the claim recites “obtainable”.  In other words, this is not an active process step but further refers to the amplified nucleic acid.  While it may be obtainable by use of the primers recited, it may also be obtainable by other means.  Accordingly, this step is not only a mere data gathering step, but the general recitation of detection of nucleic acids is well understood, routine, and conventional activity, including the recitation of the routine and conventional assays recited in claim 15 (See MPEP 2106.05(d) II).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that the wherein clause recites the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	
	It is noted that this rejection has not been applied to newly added claim 24 because the claim requires amplification with the primers recited.  

Response to Arguments

The response traverses the rejection and asserts that it is applicants position that detecting ovarian cancer is a practical application.  This is not found persuasive because the claims recite both a natural correlation and an abstract idea as set forth above.  These JE’s are not integrated into a practical application because the step of measuring amount of mRNA isoforms is mere data gathering and is not sufficient to transform the nature of the claim into a practical application or add significantly more as made of record above. Although the response asserts that using specific primers is not straightforward, this is not found persuasive because the claims do not appear to require a step of amplification with the primers, only that the amplified nucleic acid is obtainable with the primers.  However, this does not prohibit obtaining the amplificatied nucleic acid by other means.  The rejection is maintained. 

Claim Rejections - 35 USC § 112

Claims 5-6, 14-15, 21-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 recites “wherein at least two of the primers are employed to obtain…”.  However it is not clear if the claim means to further limit claim 1 by reciting “at least two primers” or if it intends to actually require obtaining an amplified nucleic acid using at least two of the recited primers.  Because claim 1 does not actually require obtaining the amplified nucleic acid using the recited one or more primers, the reference to “obtain” in claim 5 appears to lack sufficient antecedent basis.  
Claim 14 recites “the mRNA isoforms” of claim 1, however claim 1 has been amended to recite only 2 isoforms.  Accordingly, the recitation of more than two of “the isoforms” from claim 1 lacks sufficient antecedent basis.  
Claim 15 lacks sufficient antecedent basis for the recitation of “the presence” and “the one or more isoforms”.  
Claims 21 and 22 lack sufficient antecedent basis for “the at least [one] isoform]. 
Claim 24 recites “a set of primers, wherein one set of primers has a nucleotide sequence comprising SEQ ID NO: 93 and one comprising SEQ ID NO: 94, and another set of primers has a nucleic acid sequence comprising SEQ ID NO: 115 and one comprising SEQ ID NO: 116, or at least one primer having at least 80% identity thereto”.  It is not clear if the “primer having at least 80% identity thereto” refers to only SEQ ID NO: 116, or any of the other primers, or all of the primers because the claim appears to require amplification with 2 sets of primers.  

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634